UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1544


GE ZHANG, a/k/a Emily Zhang,

                Plaintiff - Appellant,

          v.

PROMONTORY INTERFINANCIAL NETWORK, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01309-LO-JFA)


Submitted:   December 8, 2014             Decided:   January 7, 2015


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, VIRGINIA EMPLOYMENT AND FAMILY LAW OFFICE,
Fairfax, Virginia, for Appellant.   Thomas S. Williamson, Jr.,
Eli K. Best, COVINGTON & BURLING LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ge Zhang (Zhang), an individual of Chinese national origin,

appeals the district court’s dismissal of her amended complaint.

We affirm.

      Zhang    worked     at   Promontory     Interfinancial       Network,    LLC

(PIN) as a “Senior User Experience Consultant” for approximately

four months.       (J.A. 79).     She was not employed directly by PIN,

but   worked    there     through    PIN’s    contract    with     TrustedQA,   a

staffing and placement agency.              Zhang was terminated by PIN on

February 25, 2013. 1

      On   March    18,   2013,     Zhang   filed   a   pro   se   complaint    in

Virginia state court against PIN and three of PIN’s employees.

The complaint stated causes of action for discrimination and

harassment in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e-2000e-17, and Virginia state law claims

of conspiracy and fraud.          PIN removed the state court action to

the United States District Court for the Eastern District of

Virginia and moved to dismiss the complaint.                  On June 17, 2013,

the district court granted Zhang’s motion to voluntarily dismiss

her complaint without prejudice.




      1
       Following her termination, PIN paid Zhang one month of
severance pay.



                                      - 2 -
       On October 17, 2013, with the help of counsel, Zhang filed

a complaint against PIN in the United States District Court for

the   Eastern     District     of   Virginia.              In   this    complaint,        Zhang

pressed three causes of action: (1) retaliatory termination in

violation of Title VII; (2) retaliatory termination in violation

of    42    U.S.C.     § 1981;      and    (3)       tortious          interference        with

contract.     Of note, this complaint did not assert any claims for

discrimination or harassment, nor did it assert any retaliation

claim other than an alleged retaliatory termination following a

mid-February 2013 complaint to PIN’s Human Resources Director, a

complaint lodged only after Zhang had been counseled about her

conduct     and   told    that      PIN    was       not    prepared         to   offer    her

permanent employment.           PIN moved to dismiss this complaint, and,

following a hearing, the district court dismissed the tortious

interference claim with prejudice, but dismissed the retaliatory

termination claims without prejudice, granting Zhang leave to

amend these two claims within thirty days.

       On   February     14,    2014,      just      days       after    terminating        her

attorney, but within the thirty-day window set by the district

court, Zhang filed a pro se amended complaint against PIN.                                  The

amended     complaint     contained        five      claims       and    a    host    of    new

factual     allegations,        many      of    which       were       inconsistent        with

factual     allegations      contained         in   Zhang’s       previous        complaints.

In    addition    to   the     retaliatory          termination         claims     which    the

                                          - 3 -
district court allowed Zhang to amend, Zhang pressed three new

claims: (1) national origin discrimination under Title VII; (2)

national    origin       discrimination    under      § 1981;    and    (3)   hostile

work environment under Title VII.

     On    March    4,    2014,   PIN   moved    to    dismiss   Zhang’s      amended

complaint and moved to strike the new claims and allegations.

Shortly    thereafter,       Zhang   retained    counsel,       and    such   counsel

sought leave to amend Zhang’s amended complaint. 2

     On May 9, 2014, the district court held a hearing on PIN’s

motion to dismiss and Zhang’s motion for leave to amend. 3                    At the

conclusion of the hearing, the district court granted the motion

to dismiss, expressing understandable frustration that many of

Zhang’s    new     factual    allegations       were    inconsistent      with   the

allegations she had made in her previous complaints:

     I have bent over backwards to allow Ms. Zhang the
     opportunity to come forward with anything beyond pure
     speculation . . . and to demonstrate that there was
     retaliation or harassment.

     She was pro se when she started, then she had counsel.
     We went over it with counsel.         And instead of
     counseling, which would have demonstrated that she did
     not have anything but pure speculation, she instead
     decides to perpetrate an outrageous fraud upon the
     court by adding what are inherently unbelievable
     2
        Zhang’s proposed second amended complaint contained
essentially the same allegations of her first amended complaint.
     3
       Also before the district court were motions for sanctions
filed by the parties. These motions were denied by the district
court, and these rulings are not challenged on appeal.



                                        - 4 -
     allegations to support claims which were implausible
     to begin with. And it’s an affront to the court.

                                        * * *

     Ms. Zhang has attempted to perpetrate a fraud on the
     court.   It’s about as serious a matter as you are
     going to get in a courtroom. And I am going to grant
     the defendant’s motion to dismiss the claims with
     prejudice in their entirety.

(J.A. 194-95).

     On    May     29,   2014,    the   district      court     entered      a   written

order,    which    granted    the    motion     to    dismiss    for   the       “reasons

stated in open court” and as put forth in the order.                                (J.A.

196).     In its order, the district court opined that the national

origin discrimination claims and the hostile work environment

claim    were    untimely    because     the     district      court   only       granted

leave to amend the retaliatory termination claims and did not

grant leave to add additional claims of discrimination.                             With

respect    to     the    retaliatory    termination       claims,      the       district

court     opined    that    Zhang’s     allegations       were    insufficient        to

establish a good faith belief that the practices she opposed

were unlawful and discriminatory.                In this regard, the district

court     was    extremely       troubled   by       Zhang’s    new,   inconsistent

allegations and the timing of these allegations.                       The district

court further opined that Zhang failed to satisfactorily plead

that her alleged protected activity was the but for cause of her

termination.



                                        - 5 -
       Zhang     appeals       the    district       court’s      dismissal      of   her

complaint.        We     have   reviewed       the    parties’     submissions,       the

district       court’s    order,      and    the     applicable    law,    and    affirm

substantially on the reasoning of the district court’s order.

Zhang v. Promontory Interfinancial Network, LLC, Civil Action

No. 1:13-cv-01309 (E.D. Va. May 29, 2014).                        Like the district

court, we are equally troubled by Zhang’s untimely attempt to

add     new     claims     buttressed         by     material      facts       that   are

inconsistent with previous factual allegations, and conclude the

district       court    correctly     dismissed       Zhang’s     amended      complaint

with    prejudice.        We    dispense      with    oral    argument     because    the

facts    and    legal    contentions        are     adequately     presented     in   the

materials       before    us    and    oral        argument    would     not    aid   the

decisional process.

                                                                                AFFIRMED




                                            - 6 -